         Case 2:98-cr-00194-ILRL Document 414 Filed 03/29/21 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION

VERSUS                                                   NO. 98-194

JESSE L. CAGE                                            SECTION "B”

                               ORDER AND REASONS

     Considering         defendant    Jesse     L.       Cage’s      Motion    for

Compassionate      Release    (Rec.   Doc.    401)   and    the   government’s

response (Rec. Doc. 405),

     IT IS ORDERED that the motion (Rec. Doc. 401) is DISMISSED

WITHOUT PREJUDICE to refile upon satisfaction of the 18 U.S.C. §

3582(c)(1)(A)’s exhaustion requirement along with other relevant

material noted infra, e.g. medical records.

     A motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A)

may be granted only if filed “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. . . .”

18 U.S.C. § 3582(c)(1)(A). If the defendant can show that he

exhausted all administrative remedies, the court may reduce the

defendant’s      term    of   imprisonment    upon   a     finding    that    “(i)

extraordinary and compelling reasons warrant such a reduction” and




                                       1
       Case 2:98-cr-00194-ILRL Document 414 Filed 03/29/21 Page 2 of 5



“(ii). . .such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id.

      The   Fifth     Circuit          held       that   Section         3582(c)(1)(A)’s

exhaustion requirement is a “mandatory claim-processing rule.”

United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020). A

defendant’s      failure    to    exhaust          can   be    “a   glaring      roadblock

foreclosing compassionate release.” United States v. Raia, 954

F.3d 594, 597 (3rd Cir. 2020). However, “courts have concluded

that [the exhaustion] requirement is not absolute and that it can

be waived by the government or by the court, therefore justifying

an exception in the unique circumstances of the COVID-19 pandemic.”

Valentine   v.    Collier,       956    F.3d      797,   807    (5th     Cir.    2020)(per

curiam).

      In Knox, the court held that the defendant’s letter to the

warden without further proof that the warden received his request

for   compassionate        release       does      not    satisfy        the    exhaustion

requirement. United States v. Knox, No. 3:12-CR-0252-B, 2020 WL

4432852, at *2 (N.D.Tex. July 31, 2020); see United States v.

Dirks, No. 3:14-CR-0374-L-3, 2020 WL 3574648, at *1 (N.D.Tex. June

30, 2020)(denying compassionate release for failure to exhaust

administrative remedies where defendant did not attach a copy of

her   request    to   the    warden).         By    contrast,       in    Perdigao,    the

defendant’s written petition to the warden and subsequent follow-

up emails that went unanswered were sufficient to show exhaustion

                                              2
         Case 2:98-cr-00194-ILRL Document 414 Filed 03/29/21 Page 3 of 5



after thirty days elapsed since his original petition. United

States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D.La.

Apr. 2, 2020)(Fallon, J.)(granting compassionate release).

     Defendant maintains that thirty days have elapsed since he

initially     emailed     the   warden   about     an    alleged      compassionate

release request, but he has not received a response nor been able

to obtain a copy of his request. See Rec. Docs. 409-1, 408.

Defendant further asserts that he submitted a B98 to his counselor,

who told him she would pass it onto her supervisor. Rec. Docs.

407, 408. However, thirty days have also passed without response

since he submitted his B98, and defendant states, by suggestion of

his counselor, that the Court may verify defendant’s request by

directly contacting the counselor. Id.

     Unlike        Perdigao,    Cage   does   not       provide    any   proof    to

substantiate        his   assertion    that   he      emailed     a   request    for

compassionate release to the warden. Cage’s follow up email to the

warden regarding the status of his internal request is insufficient

to satisfy the exhaustion requirement because it fails to show

that the warden received such request. To the extent that Cage

attempts to show exhaustion through an email he sent to the

assistant warden, this is likewise inadequate proof because Cage

merely     asked     general    questions     about      compassionate     release

eligibility. See Rec. Docs. 404, 405 at 6, n. 6; see also United

States v. Ansari, No. 07-337, 2020 WL 4284340, at *4 (E.D.La. July

                                         3
         Case 2:98-cr-00194-ILRL Document 414 Filed 03/29/21 Page 4 of 5



27, 2020)(construing defendant’s letter to the warden clearly

requesting a reduction in sentence under Section 3582(c) as a

request for compassionate release).

      Assuming       arguendo       that    defendant      met     the     exhaustion

requirement and we were authorized to consider the merits of his

motion,     defendant       fails    to     establish    any     extraordinary      or

compelling reason at this time to justify a sentence reduction.

Where the defendant seeks compassionate release on the basis of

his underlying medical conditions, “extraordinary and compelling”

reasons exist when the defendant, who does not pose a danger to

the community, is suffering from a terminal illness 1, a serious

physical or medical condition, serious functional or cognitive

impairment,     or    experiencing         deteriorating    physical       or   mental

health     because     of     age    that       substantially      diminishes      the

defendant’s      ability      to     provide      self-care.      United     States      v.

Henderson, No. 11-271, 2020 WL 2850150, at *2 (E.D.La. June 2,

2020)(Milazzo, J.)(citing U.S.S.G. 1B1.13).

      Defendant claims that his age and “liver problems” make him

eligible for compassionate release. Rec. Doc. 401 at 2. Defendant

further states that he and his counselor have attempted to obtain

his   medical     records     without       success.    Rec.     Doc.    407.   Still,

defendant does not allege that his age or underlying health is


1
  The Sentencing Commission included the following examples of a “terminal
illness”: metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
end-stage organ disease, and advanced dementia. See U.S.S.G. 1B1.13.

                                            4
        Case 2:98-cr-00194-ILRL Document 414 Filed 03/29/21 Page 5 of 5



serious, terminal, or hinders his ability to render self-care.

Instead, defendant emphasizes his general concerns about COVID-19

and its potential impact at the custodial facility. Rec. Doc. 401

at 2.

     Without defendant’s medical records, we cannot meaningfully

assess the nature of his liver problems and whether they present

an extraordinary or compelling reason for compassionate release.

See United States v. Delgado, No. 3:17-CR-242-B (01), 2020 WL

2542624,     at   *3   (N.D.Tex.   May       19,   2020)(“Delgado    has   failed,

however, to provide the Court any medical records. . .to establish

how immunocompromised he may now be, which would have allowed the

Court   to   assess    his current       ability to provide         self-care.”).

Additionally, defendant’s general fear of contracting the virus

while in custody is also unavailing. See United States v. Raia,

954 F.3d 594, 597 (3rd Cir. 2020); see also United States v. Clark,

341 F.Supp.3d 651, 656 (M.D.La. 2020).

     New Orleans, Louisiana this 27th day of March 2021



                                     __________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                         5
